FILED
                            NOT FOR PUBLICATION                             MAR 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GREGORY GOODS,                                   No. 15-15796

               Plaintiff - Appellant,            D.C. No. 2:12-cv-1111-MCE-EFB

 v.
                                                 MEMORANDUM*
BEHROZ HAMKAR,

               Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Gregory Goods, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and retaliation for filing grievances. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo and affirm. See

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004).

      The district court properly granted summary judgment on Goods’s deliberate

indifference claim because Goods failed to raise a genuine dispute of material fact

as to whether defendant was deliberately indifferent to his knee injury. See id. at

1057-60 (a prison official is deliberately indifferent only if he or she knows of and

disregards an excessive risk to an inmate’s health; medical malpractice, negligence,

or a difference of opinion concerning the course of treatment does not amount to

deliberate indifference); Hallett v. Morgan, 296 F.3d 732, 745-46 (9th Cir. 2002)

(where the prisoner is alleging that delay of medical treatment evinces deliberate

indifference, the prisoner must show that the delay led to further injury); see also

Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (if the harm is an isolated

exception to the prisoner’s overall treatment, it “‘ordinarily militates against a

finding of deliberate indifference’” (citation omitted)).

      We do not consider issues which are not supported by argument. See

Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993).

      AFFIRMED.




                                           2                                     15-15796